FILED
                             NOT FOR PUBLICATION                            APR 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FELIX ENRIQUE PACHECO SIERRA,                    No. 08-72009

               Petitioner,                       Agency No. A097-867-610

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Felix Enrique Pacheco Sierra, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Ordonez v. INS, 345 F.3d 777, 782 (9th Cir. 2003), and we deny in part and

dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Pacheco-Sierra’s motion to

reopen because the BIA considered the evidence submitted and acted within its

broad discretion in determining Pacheco-Sierra did not show prima facie eligibility

for asylum, withholding of removal, or protection under the Convention Against

Torture. See INS v. Abudu, 485 U.S. 94, 104-05 (1988) (the BIA may deny a

motion to reopen for failure to establish a prima facie case for the underlying relief

sought); see also Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (the BIA’s

denial of a motion to reopen shall be reversed if it is “arbitrary, irrational, or

contrary to law”).

      In the opening brief, Pacheco-Sierra does not challenge the BIA’s

determination that the motion to reconsider the denial of his cancellation of

removal claim was not timely filed. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996) (issues not specifically raised and argued in a party’s

opening brief are waived).

      Finally, we lack jurisdiction to review Pacheco-Sierra’s challenge to the

immigration judge’s denial of cancellation of removal and his related due process




                                            2                                        08-72009
claim, because the petition for review is not timely as to that order. See Singh v.

INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                    08-72009